EXHIBIT 10.5

FISERV, INC.

2007 OMNIBUS INCENTIVE PLAN

FORM OF

NON-QUALIFIED STOCK OPTION AGREEMENT

(EMPLOYEE)

Optionee: [First Name][Last Name]

Grant Date: [Grant Date]

Exercise Price: [Exercise Price]

Number of Shares Subject to the Option: [Number of Shares]

Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of Fiserv,
Inc. (the “Company”) has granted to you an Option, the terms and conditions of
which are set out below and in the Plan. Any capitalized term used in this Stock
Option Agreement (this “Agreement”) without definition has the meaning set forth
in the Plan. In the event of a conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall govern.

 

1. Date of Grant; Type of Option. The Option is granted to you on the date set
forth above (the “Grant Date”). As a “non-qualified stock option,” the Option
will not be treated by you or the Company as an “incentive stock option,” as
defined in Section 422 of the Code.

 

2. Termination of Option. Your right to exercise the Option (and to purchase the
Shares subject to the Option (the “Option Shares”)) shall expire and terminate
in all events on the earlier of (a) the close of business on the tenth
anniversary of the Grant Date or (b) the date upon which exercise is no longer
permitted as provided in Section 7 hereof.

 

3. Option Price. The purchase price to be paid upon the exercise of the Option
is the exercise price per Option Share set forth above.

 

4. Provisions Relating to Exercise.

 

  (a) The Option vests and becomes exercisable with respect to 20% of the Option
Shares on the Grant Date and with respect to an additional 20% of the Option
Shares on each anniversary of the Grant Date until the Option is fully vested
and exercisable.

 

  (b) Once you become entitled to exercise any part of the Option (and to
purchase Option Shares) as provided in Section 4(a) hereof, that right will
continue until the date on which the Option expires and terminates pursuant to
Section 2 hereof. The right to purchase Option Shares under the Option is
cumulative, so that if the full number of Option Shares purchasable in a period
is not purchased, the balance may be purchased at any time or from time to time
thereafter during the term of the Option.

 

1



--------------------------------------------------------------------------------

  (c) The Committee, in its sole discretion, may at any time accelerate the time
at which the Option becomes exercisable by you with respect to the Option
Shares.

 

5. Confidential Information, Non-competition and Related Covenants.

 

  (a) Definitions.

 

  (i) “Fiserv” means the Company, its direct and indirect subsidiaries,
affiliated entities, successors, and assigns.

 

  (ii) “Confidential Information” means all trade secrets, Innovations (as
defined below), confidential or proprietary business information and data,
computer software, and database technologies or technological information,
formulae, templates, algorithms, designs, process and systems information,
processes, intellectual property rights, marketing plans, client lists and
specifications, pricing and cost information and any other confidential
information of Fiserv or its clients, vendors or subcontractors that relates to
the business of Fiserv or to the business of any client, vendor or subcontractor
of Fiserv or any other party with whom Fiserv agrees to hold information in
confidence, whether patentable, copyrightable or protectable as a trade secret
or not, except (A) information that is, at the time of disclosure, in the public
domain or that is subsequently published or otherwise becomes part of the public
domain through no fault of yours; or (B) information that is disclosed by you
under order of law or governmental regulation; provided, however, that you agree
to notify Fiserv upon receipt of any request for disclosure as soon as possible
prior to any such disclosure so that appropriate safeguards may be maintained.

 

  (iii) “Competing Product or Service” means any product or service that is sold
in competition with, or is being developed and that will compete with, a product
or service developed, manufactured, or sold by Fiserv. For purposes of this
Section 5, Competing Products or Services as to you are limited to products
and/or services with respect to which you participated in the development,
planning, testing, sale, marketing or evaluation on behalf of Fiserv during any
part of your employment with Fiserv, or after the termination of your
employment, during any part of the 24 months preceding the termination of your
employment with Fiserv, or for which you supervised one or more Fiserv
employees, units, divisions or departments in doing so.

 

  (iv) “Competitor” means an individual, business or any other entity or
enterprise engaged or having publicly announced its intent to engage in the sale
or marketing of any Competing Product or Service.

 

  (v) “Innovations” means all developments, improvements, designs, original
works of authorship, formulas, processes, software programs, databases, and
trade secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that you, either by yourself or jointly with others, create, modify,
develop, or implement during the period of your employment with Fiserv that
relate in any way to Fiserv’s business.

 

2



--------------------------------------------------------------------------------

  (vi) “Moral Rights” means any rights to claim authorship of a work of
authorship, to object to or prevent the modification of any such work of
authorship, or to withdraw from circulation or control the publication or
distribution of any such work of authorship.

 

  (vii) “Client” means any person, association or entity (A) for which you
directly performed services or for which you supervised others in performing
services with Fiserv, during any part of your employment with Fiserv, or after
the termination of your employment, during any part of the 24 months preceding
the termination of your employment with Fiserv; or (B) about which you have
Confidential Information as a result of your employment with Fiserv.

 

  (viii) “Prospective Client” means any client with which Fiserv was in active
business discussions or negotiations at any time during any part of your
employment with Fiserv, or after the termination of your employment, during any
part of the 24 months preceding the termination of your employment with Fiserv,
in which you participated or for which you directly performed services or for
which you supervised others in performing services with Fiserv; or (B) about
which you have Confidential Information as a result of your employment with
Fiserv.

 

  (b) During your employment, Fiserv will provide you with Confidential
Information relating to Fiserv, its business and clients, the disclosure or
misuse of which would cause severe and irreparable harm to Fiserv. You agree
that all Confidential Information is and shall remain the sole and absolute
property of Fiserv. Upon the termination of your employment for any reason, you
shall immediately return to Fiserv all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
You further agree that, without the written consent of the Chief Executive
Officer of the Company, or, in the case of the Chief Executive Officer of the
Company, without the written approval of the Board:

 

  (i) You will not disclose, use, copy or duplicate, or otherwise permit the
use, disclosure, copying or duplication of any Confidential Information of
Fiserv, other than in connection with the authorized activities conducted in the
course of your employment with Fiserv. You agree to take all reasonable steps
and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information.

 

  (ii) All Innovations are and shall remain the sole and absolute property of
Fiserv. You will provide all assistance requested by Fiserv, at its expense, in
the preservation of its interest in any Innovations in any country, and hereby
assign and agree to assign to Fiserv all rights, title and interest in and to
all worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights in any Innovation. You also assign and agree to
assign to Fiserv, or where applicable, to waive, which waiver shall inure to the
benefit of Fiserv and its assigns, all Moral Rights in any Innovation.

 

  (c)

You agree that, without the written consent of the Chief Executive Officer of
the Company or, in the case of the Chief Executive Officer of the Company,
without the written approval of the Board, you shall not engage in any of the
conduct described in subsections (i) or (ii), below, either directly or
indirectly, or as an employee, contractor, consultant, partner,

 

3



--------------------------------------------------------------------------------

 

officer, director or stockholder, other than a stockholder of less than 5% of
the equities of a publicly traded corporation, or in any other capacity for any
person, firm, partnership or corporation:

 

  (i) During the time of your employment with Fiserv, you will not (A) perform
duties as or for a Competitor, Client or Prospective Client of Fiserv’s; or
(B) participate in the inducement of or otherwise encourage Fiserv employees,
clients, or vendors to currently and/or prospectively breach, modify, or
terminate any agreement or relationship they have or had with Fiserv;

 

  (ii) For a period of 12 months following the termination of your employment
with Fiserv, you will not (A) perform duties as or for a Competitor, Client or
Prospective Client of Fiserv that are the same as or similar to the duties
performed by you for Fiserv at any time during any part of the 24 month period
preceding the termination of your employment with Fiserv; (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv during any part of the 24 month period
preceding the termination of your employment with Fiserv; or (C) participate
voluntarily or provide assistance or information to any person or entity either
negotiating with Fiserv involving a Competing Product or Service, or concerning
a potential or existing business or legal dispute with Fiserv, including, but
not limited to, litigation, except as may be required by law

No provision of these subsections (i) and (ii) shall apply to restrict your
conduct, or trigger any reimbursement obligations under this Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed or deemed amended
to be enforceable and compliant with public policy, in which case the provision
will apply as construed or deemed amended.

 

  (d) You acknowledge and agree that compliance with this Section 5 is necessary
to protect the Company, and that a breach of any of this Section 5 will result
in irreparable and continuing damage to the Company for which there will be no
adequate remedy at law. In the event of a breach of this Section 5, or any part
thereof, the Company, and its successors and assigns, shall be entitled to
injunctive relief and to such other and further relief as is proper under the
circumstances. The Company shall institute and prosecute proceedings in any
court of competent jurisdiction either in law or in equity to obtain damages for
any such breach of this Section 5, or to enjoin you from performing services in
breach of Section 5(c), during the term of employment and for a period of 12
months following the termination of employment. You hereby agree to submit to
the jurisdiction of any court of competent jurisdiction in any disputes that
arise under this Agreement.

 

  (e) You further agree that, in the event of your breach of this Section 5, the
Company shall also be entitled to recover the value of any amounts previously
paid or payable or the value of any shares delivered or deliverable to you
pursuant to any Fiserv bonus program, this Agreement, and any other Fiserv plan
or arrangement pursuant to which you received equity or the right to purchase
equity in the Company.

 

4



--------------------------------------------------------------------------------

  (f) You agree that the terms of this Agreement shall survive the termination
of your employment with the Company.

 

  (g) YOU HAVE READ THIS SECTION 5 AND AGREE THAT THE CONSIDERATION PROVIDED BY
THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREE THAT GIVEN THE IMPORTANCE
TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON YOUR ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

 

6. Exercise of Option. To exercise the Option, you must complete the transaction
through our administrative agent’s website at www.netbenefits.fidelity.com or
call its toll free number at (800) 544-9354, specifying the number of Option
Shares being purchased as a result of such exercise, together with payment of
the full exercise price for the Option Shares being purchased. In no event may a
fraction of a share be exercised or acquired. You must also pay any taxes or
other amounts required to be withheld as provided in Section 9 of this
Agreement.

 

7. Termination of Employment.

 

  (a) If you cease to be a full-time employee of either the Company or any
Subsidiary for any reason, including because the Subsidiary ceases to be a
Subsidiary, the Option may be exercised to the same extent that you were
entitled to exercise the Option on the date you ceased to be a full-time
employee, and had not previously done so, and the remaining Option Shares that
are not then vested under Section 4(a) will become exercisable as follows:

 

Minimum Age When

No Longer a Full-

Time Employee

  

Reason No Longer

A Full-Time

Employee

  

Minimum

Years of Service

   Remaining Option
Shares that are
Exercisable

Not applicable

   Death or Disability    6
7
8
9
10    20%
40%
60%
80%
100%

55

   Retirement    25    100%

62

   Retirement    6
7
8
9
10    20%
40%
60%
80%
100%

65

   Retirement    0    100%

All other combinations of minimum age, reason and minimum years of service

   0%

If you cease to be a full-time employee by reason of death, Disability, or
Retirement, you are (or in the event of your death or Disability resulting in
judicial appointment of a guardian ad litem, administrator or other legal
representative, the executor or administrator

 

5



--------------------------------------------------------------------------------

of your estate, any person who shall have acquired the Option through bequest or
inheritance or such guardian ad litem, administrator or other legal
representative is) entitled to exercise the Option per the terms contained
herein within one year after you cease to be a full-time employee. Otherwise,
you are (or such guardian ad litem, administrator or other legal representative
is) entitled to exercise the Option per the terms contained herein within 30
days after you cease to be a full-time employee. If you die within such exercise
periods, your executor or the administrator of your estate or your beneficiary
may exercise the Option within one year after your death. For purposes of this
Section 7, “Retirement” means the cessation of employment for any reason other
than death, Disability or Cause: at age 55 or older with 25 years of service; at
age 62 or older with at least six years of service; or at age 65 or older.

 

  (b) Notwithstanding any provision contained in this Section 7 to the contrary,
in no event may the Option be exercised to any extent by anyone after the tenth
anniversary of the Grant Date.

 

  (c) Notwithstanding the foregoing, in the event that your employment is
terminated for Cause, the Option, whether or not vested or exercisable, shall
terminate immediately. In addition, if your employment is terminated other than
for Cause but the Administrator later determines that it could have been
terminated for Cause if all facts had been known at the time it was terminated,
the Option, whether or not vested or exercisable, will terminate immediately on
the date of such determination. For the sake of clarity, in the event that your
employment was terminated for Cause, there shall be no acceleration of vesting
or exercisability under Section 7(a).

 

  (d) If a Change of Control of the Company occurs, the provisions of
Section 17(c) of the Plan shall apply to the Option. If the successor or
purchaser in the Change of Control has assumed the Company’s obligations with
respect to the Option or provided a substitute award as contemplated by
Section 17(c)(i) of the Plan and within 12 months following the occurrence of
the Change of Control you are terminated without Cause or you terminate your
employment for Good Reason (as hereinafter defined), notwithstanding the
provisions of Section 7(c) of this Agreement, the Option shall become fully
vested and exercisable with respect to all Option Shares covered by the Option
as of the time immediately prior to such termination of employment and
notwithstanding any other provision hereof (except Section 7(b)), the Option
shall become exercisable by you for 30 days following such termination (or such
longer period as is otherwise specified in Section 7(a)) and the provisions of
Section 5 shall cease immediately to apply. For purposes of this Agreement,
“Good Reason” means your suffering any of the following events without your
consent: (i) significant or material lessening of your responsibilities; (ii) a
reduction in your annual base salary or a material reduction in the level of
incentive compensation for which you have been eligible during the two years
immediately prior to the occurrence of the Change of Control and/or a material
adverse change in the conditions governing receipt of such incentive
compensation from those that prevailed prior to the occurrence of the Change of
Control; or (iii) the Company’s requiring you to be based anywhere other than
within 50 miles of your place of employment at the time of the occurrence of the
Change of Control, except for reasonably required travel to an extent
substantially consistent with your business travel obligations.

 

  (e)

For purposes of this Agreement, the Chief Executive Officer of the Company, if
also serving as a Director, will not be deemed to have terminated employment for
purposes of

 

6



--------------------------------------------------------------------------------

 

this Agreement until his service as a Director ends, and his years of service
will be deemed to include years of service as a Director.

 

8. Securities Representations.

 

  (a) You acknowledge receipt of the Prospectus under the Registration Statement
on Form S-8 (Registration No. 333-            ) with respect to the Plan filed
by the Company with the Securities and Exchange Commission. You understand that
if you are an officer, director, 10% shareholder or are otherwise an “affiliate”
(within the meaning of Rule 405 under the Securities Act of 1933) of the
Company, you may not resell any shares acquired pursuant to the exercise of the
Option except pursuant to a registration statement meeting the requirements of
the Securities Act of 1933 or an exemption from the registration requirements of
such Act. You represent and agree that you will comply with all applicable laws
and Company policies relating to the Plan and the grant and exercise of the
Option and the disposition of the Option Shares, including without limitation
Federal and state securities and “blue sky” laws.

 

  (b) The Company may affix appropriate legends upon the certificates for the
Option Shares and may issue such “stop transfer” instructions to its transfer
agent in respect of such shares as it determines, in its discretion, to be
necessary or appropriate to (i) prevent a violation of, or to perfect an
exemption from, the registration requirements of the Securities Act, or
(ii) implement the provisions of the Plan or any agreement between the Company
and you with respect to such Option Shares.

 

9. Tax Representations. You represent and warrant that you understand the
Federal, state and local income tax consequences of the award of the Option to
you, the exercise of the Option, and purchase of Option Shares and the
subsequent sale or other disposition of any Option Shares. In addition, you
understand and agree that, when you exercise the Option and thereby realize
gross income (if any) taxable as compensation in respect of such exercise, the
Company will be required to withhold Federal, state and local taxes on the full
amount of the compensation income realized by you and may also be required to
withhold other amounts as a result of such exercise. Accordingly, at or prior to
the time that you exercise the Option, you hereby agree to provide the Company
with cash funds equal to the total Federal, state and local taxes and other
amounts required to be withheld by the Company or its Subsidiary in respect of
any such compensation income or make other arrangements satisfactory to the
Company regarding such payment. All matters with respect to the total amount to
be withheld as a result of the exercise of the Option shall be determined by the
Committee in its sole discretion.

 

10. General Provisions.

 

  (a) Neither the Plan nor this Agreement confers upon you any right to continue
to be employed by the Company or any Subsidiary of the Company or limit, in any
respect, any right of the Company or any Subsidiary of the Company to terminate
your employment at any time, without liability.

 

  (b) This Agreement and the Plan contain the entire agreement between the
Company and you relating to the Option and supersede all prior agreements or
understandings relating thereto.

 

  (c) This Agreement may only be modified, amended or cancelled as provided in
the Plan.

 

7



--------------------------------------------------------------------------------

  (d) If any one or more provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

  (e) This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without regard to conflict of law provisions.

 

  (f) The Company agrees, and you agree, to be subject to and bound by all of
the terms and conditions of the Plan. The Plan Prospectus is accessible on the
Company’s administrative agent’s website in the “forms library” 
(www.netbenefits.fidelity.com) and a paper copy is available upon request.

 

  (g) The Option is not transferable otherwise than by will or the laws of
descent and distribution and may be exercised, during your lifetime, only by you
or your legal representatives.

 

  (h) This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any heir, distributee, executor,
administrator or legal representative entitled by law to your rights hereunder.

 

  (i) You shall not have the rights of a shareholder with respect to any shares
of Stock to be acquired upon exercise of the Option until the stock certificate
representing such shares is issued.

 

  (j) You understand that, under the terms of the Plan and this Agreement, the
Company may cancel or rescind the Option in certain circumstances, including,
without limitation, if you violate the provisions of Section 5 prior to, or
within 12 months after, the exercise of any Option Shares.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by the terms of, this
Agreement, and the Plan.

Your acceptance of the terms of this Agreement and the Plan through our
administrative agent’s website is a condition to your ability to exercise your
Option.

 

8